DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are currently pending for examination.

Drawing Objections
The drawings are objected to because Figs. 2B, 2C, 3C, 5B, 5C, 27and 32A-C contain texts that are unreadable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-20 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 30 respectively of U.S. Patent No. 11/257,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (Pub. No.: US 2021/0004691 A1).

Regarding claim 1, Neumann teaches a method of enhancing an electronic interaction between a coach-counselor assisting an individual-user participating in a behavioral-modification program (Fig. 1, artificial intelligence system 100 used for advisor 116 and client 112 consultation), the method comprising:
 	providing electronic access to a database of information during the electronic interaction between the coach-counselor and the individual-user (Fig. 1, user database 148), where the database of information includes a plurality of user-specific input data specific to the individual-user, where the plurality of user-specific input data includes a subset of individual-user biological input data and at least one of a subset of individual-user psychographic information (para [0026], “Still referring to FIG. 1, behavior modification may include one or more elements of user input data associated with problematic behaviors and/or goal behaviors.”) and a subset of individual-user personal information, where at least a portion of the plurality of user-specific input data is previously collected (Fig. 1, databases 128,148, para [0032], “A behavior modification database 128 may include a plurality of data entries and/or records corresponding to elements of physiological data as described above.  Data entries and/or records may describe, without limitation, data concerning particular physiological samples that have been collected; entries may describe reasons for collection of samples, such as without limitation one or more conditions being tested for, which may be listed with related behavior modification data.  Data entries may include behavior modification data and/or other descriptive entries describing results of evaluation of past physiological samples, including diagnoses that were associated with such samples, prognoses and/or conclusions regarding likelihood of future diagnoses that were associated with such samples, and/or other medical or diagnostic conclusions that were derived. … Data entries in a behavior modification database 128 may be flagged with or linked to one or more additional elements of information, which may be reflected in data entry cells and/or in linked tables such as tables related by one or more indices in a relational database; one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like,”);
 	electronically providing a background data to the coach-counselor during the electronic interaction (para [0107], “Fitness experts may include for example, personal trainers, sports coaches, yoga instructors, group exercise instructors, athletic trainers, physical therapists, fitness instructors, authors of fitness instruction books or manuals, experts in kinesiology, and/or experts skilled in anatomy and/or biomechanics.  For example, a fitness expert such as a physical therapist may provide guidance to a user with a desired behavior modification to recover from an injury such as planter fasciitis and/or a bone bruise.”. The AI server electronically provides user’s data, such as the user’s problematic behaviors or medical histories, to the expert in order for the expert to provide appropriate helps);
 	electronically supplying the coach-counselor with at least one prompt of a communication topic from a database of generic information applicable to the behavioral-modification program (para [0023], “At least a request for a behavior modification is utilized to extract at least a quality of an expert who may function to provide a user with encouragement, support, and advice to aid a user in overcoming a behavior modification. Different qualities may be desirable and/or undesirable for an expert as a function of the at least a request for a behavior modification. For example, a behavior modification such as drug addiction may be desirable to have an expert who is accountable and reliable but and not easily tempted by evil forces. User inputs and qualities may then be utilized to select an expert who may become part of a user's inner circle and aid a user in overcoming a particular behavior modification or allowing a behavior modification to enter a phase whereby it is maintained if it cannot be completely eliminated.”. The AI server electronically selects and supplies the expert with information about the user’s problematic behaviors); and
 	electronically transmitting the at least one prompt to the individual-user as a coach-message (para [0079], “Initiation of consultation may alternatively or additionally include providing an output to the user informing the user that a consultation with an expert, who may be specified by name or role, is advisable”. The client receives a message to start a consultation meeting with an expert in regards to the behavior modification, such as weight loss.).
 	Neumann teaches the server provide background information of the user to the experts and suggests the expert/advisor device 116 is similar to the user device 112 which comprises of a display to display information but fails to expressly teach the expert/advisor device displays the background information. 
	However, it is very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the advisor/expert device 116 with a display similar to the client’s device 112 to allows the expert to read the user’s information from the advisor/expert device.
	
Regarding claim 2, Neumann teaches the method of claim 1, where electronically transmitting the at least one prompt occurs automatically without input from the coach-counselor (para [0079], “Initiation of consultation may alternatively or additionally include providing an output to the user informing the user that a consultation with an expert, who may be specified by name or role, is advisable”. The AI server automatically initiates the consultation meeting between the client and the expert.).  

Regarding claim 3, Neumann teaches the method of claim 1, where electronically transmitting the at least one prompt occurs requires an input from the coach-counselor (para [0092], “Qualities as to an expert may be collected and stored in expert quality database which may be located within expert module 524. Qualities of at least an expert may be self-reported, such as a when at least an expert may enter information about himself or herself into system 100 such as at first GUI and/or second GUI.” and para [0091], “Matching may include selecting an expert that exhibits a particular quality”. The AI server selects a qualified expert to initiate a consultation based on the experts self-reported qualities.).  

Regarding claim 5, Neumann teaches the method of claim 1, wherein the database of information further includes a behavior summary of the individual-user, where the behavior summary comprises an association of the individual-user biological input data from the individual-user with at least one of a plurality of behavioral data supplied by the individual-user where the plurality of behavioral data is non-biologic (para [0032], “one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like, one or more common diagnoses or physiological attributes shared with other persons having physiological samples reflected in other data entries, or the like.”. Associate age with income).  

Regarding claim 6, Neumann teaches the method of claim 1, further comprising allowing the coach- counselor to update the database of information about the individual-user (para [0027], “Associations between user input data and problematic behaviors and/or goal behaviors may be established by correlation in data entries provided as part of behavior modification, such as entries by user and/or experts, advisors, and/or members of the user's support group indicating an association between the user input data and the problematic and/or goal behavior.”).  

Regarding claim 7, Neumann teaches the method of claim 1, wherein the subset of individual-user personal information in the database of information includes information from a group consisting of background, traits, demographics, and previous notes about the individual-user (para [0032], “one or more additional elements of information may include data associating a physiological sample and/or a person from whom a physiological sample was extracted or received with one or more cohorts, including demographic groupings such as ethnicity, sex, age, income, geographical region, or the like,).  

Regarding claim 8, Neumann teaches the method of claim 1, wherein the subset of individual-user psychographic information in the database of information includes milestones and targets (para [0024], “Still referring to FIG. 1, at least a request for behavior modification data may identify one or more problematic behaviors, the cessation of which the request for behavior modification identifies as a goal for a user; such problematic behaviors may include, without limitation, physical addictions to substances such as alcohol, tobacco, opioids, drugs, cocaine, Cannabis, amphetamines, hallucinogens, inhalants, phencyclidine and the like.”. The client’s behavioral modification includes a goal to resolve problematic behaviors).  

Regarding claim 9, Neumann teaches the method of claim 1, where electronically displaying the background data includes displaying a conversation history between the individual-user and the coach-counselor (para [0027], “Associations between user input data and problematic behaviors and/or goal behaviors may be established by correlation in data entries provided as part of behavior modification, such as entries by user and/or experts, advisors, and/or members of the user's support group indicating an association between the user input data and the problematic and/or goal behavior.  Thus, as a non-limiting example, associations may be established according to recognition of such associations by user and/or other persons; as a result idiosyncratic metadata, images, terms and/or phrases associated with problematic and/or goal behaviors may be recorded as needed by system 100.”. para [0053], “person table 404 may include information pertaining to a user's interactions with one or more persons, including persons associated with problematic and/or goal behaviors.” The system records the client’s and experts’ interactions).  

Regarding claim 10, Neumann teaches the method of claim 1, wherein the at least one prompt comprises a reusable prompt that is applicable to multiple alternate users (para [0079], “Initiation of consultation may alternatively or additionally include providing an output to the user informing the user that a consultation with an expert, who may be specified by name or role, is advisable”. Initialization of the consultation is applicable to other clients seeking help).

Regarding claim 14, Neumann teaches the method of claim 1, further comprising tagging the coach-message to assign a relevant category (para [0080], “Consultation training set may, as a non-limiting example, include a plurality of entries, each entry including an input having a word or phrase and an output indicating a category of consultation event;”).  

Regarding claim 15, Neumann teaches the method of claim 14, wherein the relevant category includes a trigger or a behavior (para [0083], “Machine-learning may supplement keyword detection; for instance, and without limitation there may be some keywords that definitely cause consultation events, or there may be keywords that are not enough by themselves to trigger consultation, but may trigger consultation if combined with another detection, which may include a machine-learning output and/or detection of an additional keyword.” ).  

Regarding claim 16, Neumann teaches the method of claim 1, wherein the coach-message is added to the database of information about the individual-user (para [0027], “Associations between user input data and problematic behaviors and/or goal behaviors may be established by correlation in data entries provided as part of behavior modification, such as entries by user and/or experts, advisors, and/or members of the user's support group indicating an association between the user input data and the problematic and/or goal behavior.).  

Regarding claim 18, Neumann teaches the method of claim 1, wherein enabling the coach-counselor to select data from the database of information comprises enabling the coach-counselor to search by content of the at least one prompt (para [0057], “Named entity recognition may include a process whereby names of users, names of informed advisors such as doctors, medical professionals, coaches, trainers, family members or the like, addresses, place names, entity names, or the like are identified; this may be performed, without limitation, by searching for words and/or phrases in user database 148.”).  

Regarding claim 20, Neumann teaches the method of claim 1, wherein the behavioral-modification program comprises preventing a behavior selected from a group consisting of smoking cigarettes, vaping, consuming alcohol, use of tobacco, use of narcotics (para [0023], “At least a request for a behavior modification may include for example, a request to stop a particular pattern of behavior or trait such as a desire to stop smoking, obtain more exercise, or quit drinking alcohol for example.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (Pub. No.: US 2021/0004691 A1) in view of Cohen (Pub. No.: US 2005/0177050 A1).

Regarding claim 4, Neumann teaches the method of claim 4, but fails to teach further comprising establishing an electronic reporting interface for the coach-counselor, where the electronic reporting interface allows the coach-counselor to electronically access a database of batch data that includes information from a plurality of users who participated in the behavioral-modification program.
However, in the same field of medical database, Cohen teaches a system configured to allow the doctor to access database of his or her patients. See para [0053], “A heath care professional such as a doctor may offer access to the database to his or her patients, including those who he or she deems would gain the most benefit from the invention.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Neumann’s advisor client device to access database of the expert’s clients to allow the expert to provide consultation to more clients.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (Pub. No.: US 2021/0004691 A1) in view of Carteri (Pub. No.: US 2018/0129535 A1).

Regarding claim 17, Neumann teaches the method of claim 16, but fails to teach further comprising assigning the coach-message as either private or public.  
However, in the same field of message system, Carteri teaches the person can share the messages either privately or publicly. See para [0027], “Typically, the persons may submit social messages, forward social messages and assign their opinion to social messages; the shared information may be either private (i.e., accessible only by authorized people) or public (i.e., accessible by everyone).”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Neumann’s advisor client device to share messages either privately or publicly to improve security and privacy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann (Pub. No.: US 2021/0004691 A1) in view of Tiitola (Pub. No.: US 2010/0280821 A1).

Regarding claim 19, Neumann teaches the method of claim 1, but fails to teach further comprising altering the at least one prompt to maintain stylistic similarity to the coach-counselor.
However, in the same field of text message system, Tiitola teaches the user can select a text style based on preference. See para [0040], “Along other features, such as turning on and off the automatic word completion feature, selecting the level of typing correction, activation and deactivation of number candidates, the start screen of the input settings menu allows the user to select the desired text style.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Neumann’s advisor client device to allow the expert to customize the text style to improve visual effect. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee (Pub. No.: US 2019/0244015 A1) teaches a consultation system configured to analysis and to modify user behaviors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685